Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 8 March 2022. The cancelation of claim 5 in this application and the cancelation of claim 9 in application 16/587,900 has overcome the provisional obviousness-type double patenting rejection over 16/587,900. 
Response to Arguments
Applicant’s arguments with respect to the 35 USC 112(b) rejection of claims 1 and 2 have been fully considered and are persuasive.  The 35 USC 112(b) rejection over these claims has been withdrawn. 
Applicant's arguments with respect to the 35 USC 112 (b) rejection over claim 6 have been fully considered but they are not persuasive for the reasons given below.
Applicant’s arguments with respect to provisional obviousness-type double patenting rejection have been considered but are moot because the fact that the provisional obviousness-type double patenting rejection has been withdrawn for the reasons given above.
Applicants’ comments with respect to the objection to the drawing are acknowledged. The acceptable replacement drawing overcomes the objection.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a the lower electrode located between the vibrating plate and the piezoelectric film, as taught in paragraphs [0050], [0051] and [0057]. The claimed actuator only has one electrode, the upper electrode. For an actuator to function, there must be at least two electrodes, where a cathode electrode is on one side of a piezoelectric layer and an anode electrode is on the opposite side of the layer, so that a current can be applied to the piezoelectric layer. Thus for the claimed actuator to function, there must be a lower electrode on the side of the piezoelectric layer opposite that of the upper layer.  
Applicants’ arguments have been considered but are not convincing. This is because for a piezoelectric actuator to function there must be at least two electrodes, where a cathode electrode is on one side of a piezoelectric layer and an anode electrode is on the opposite side of the layer, so that a current can be applied to the piezoelectric layer, as shown by U.S. patents 4,553,049; 5,18,887 and 4,516,140. The claimed actuator only has one electrode, the upper electrode, which means that the lower electrode is necessary for the actuator to function and, therefore essential, is missing. The rejection is maintained. 
Allowable Subject Matter
Claims 1-4 are allowable.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 6 would be allowable for the reasons given in the previous action.
There is no teaching or suggestion in the cited art of record of a sodium niobate-barium titanate based coating liquid having the composition of claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/23/22